Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner discussed the following amendments to place the application in condition for allowance. 

See interview summary filed 8/11/2022. 

Election/Restrictions

    PNG
    media_image1.png
    53
    613
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 20, 28, 34, 44, 51, 55, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yang,  Am J Transl. Res. 30 April 2017 (30-04-2017), Vol. 9, pages 1914-1921 and Lang, J Radiation Res. 24 March 2011 (24-03-2011), Vol. 52, pages 380-386. 
Yang discloses that low-dose X-ray radiation of 75 mGy stimulates mouse and human mesenchymal stem cells (MSCs) to proliferate in culture. Irradiated MSCs (mesenchymal stem cells) are capable of differentiating into osteoblasts and adipocytes and show increased secretion of specific cytokines and growth factors. The large-scale expansion of human MSCs for use in therapy is contemplated. Compared to other methods of stem cell expansion, low-dose radiation is more convenient, cheaper, and has a lower risk of contaminating cells with the residuals of stimulatory reagents. 
Liang also discloses that low-dose X-ray radiation of 20, 50, 75, and 100 mGy stimulates rat MSCs to proliferate in culture. It is noted that MSCs collected from mice stimulated with a 75 mGy dose of radiation have normal function when transplanted into recipient mice. Consequently, it is contemplated that low-dose radiation or low levels of laser irradiation would be more convenient, cheaper, and safer treatment for expanding MSCs intended for therapy. 
It is considered that those properties inevitably result from the methodology of irradiating MSCs disclosed by Yang. Specifically, the radiation dose disclosed by YANG falls within the range characterized by the instant application as resulting in cells having the recited properties ( see Example 1 ).  Liang discloses a method of irradiating target stem cells to produce a population suitable for use in a subsequent therapeutic treatment. The details of specific claim applicability to Yang in the preceding paragraph apply mutatis mutandis to Liang.
Yang and Liang independently disclose low-dose radiation for preconditioning MSCs. The cited s do not disclose that the target stem cells can be endothelial stem cells. However, given that MSCs and endothelial stem cells both reside in the bone marrow and are known to have similar biology and function, it is considered that a skilled person would have expected endothelial stem cells to behave in a similar manner as MSCs following preconditioning by irradiation and would have arrived at the subject matter of these claims without the use inventive ingenuity. 
Yang and Liang independently disclose low-dose X-ray radiation for preconditioning stem cells. The cited arts do not disclose the use of y-radiation or a dose of about 10 mGy. However, these parameters fall within variations to low-dose radiation routinely used in the art and it is considered that a skilled person would have arrived at the subject matter of these claims without the use inventive ingenuity. 
All the recited limitations of the claims are known in the methods of preconditioning stem cells using low-dose irradiation for enhancing fusion.  The language of ‘fusion index’ is not found in the cited art but it merely reflects optimization of routinely used parameter in radiation therapy to achieve desired result and therefore considered within the repertoire of one of skill in the art.  Therefore nothing unobvious is seen in the claims.  

References available not used:
Li, Stem Cells International, Volume 2016, Article ID 9682757, 14 pages.  
Citations in Jeong, Scientific Reports, 7, 13718, 2017. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 20, 28, 34, 44, 51, 55, 57, 58 and 12, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The expression "to convert the target stem cells to irradiated, preconditioned stem cells suitable for use" does not clearly and concisely define the scope of radiation doses encompassed by the base claim is unclear.  The recitation the 
    PNG
    media_image2.png
    43
    582
    media_image2.png
    Greyscale
also lacks clarity with regards to how much the dose is needed to achieve the intended result.  
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Also see, In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  
Suggestion: 
Claims 12, 14, 18 and 19 contain allowable subject matter in view of these claims being drawn to muscle stem cell. Defining the dose of the radiation along the lines of claim 57 is suggested.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625